Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 23, 2022

The Court of Appeals hereby passes the following order:

A22A0574. HOMEWOOD VILLAGE, LLC v. AMBER BAILEY.

      On July 29, 2021, we granted Homewood Village, LLC’s application for
interlocutory appeal to consider whether the trial court erred in denying it summary
judgment on its voidable transaction claim against Amber Bailey. Upon review of the
entire record and the applicable law, we conclude that the application was
improvidently granted. The appeal is therefore DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/23/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.